Citation Nr: 0308372	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to benefits under 38 U.S.C. § 1151 for 
postoperative residuals of bowel resection secondary to 
sigmoid diverticulitis with walled off abscess as a result of 
treatment at a VA facility in March 1999.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney 


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1976.

The matter concerning the claim for service connection comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2002 rating decision by the RO that denied a claim of 
entitlement to service connection for a psychiatric 
disability.  

The matter regarding benefits awarded pursuant to 38 U.S.C. 
§ 1151 will be addressed in the remand that follows the 
decision below.


FINDING OF FACT

The veteran does not have a psychiatric disability, which is 
attributable to military service; and schizophrenia was not 
shown within a year of the veteran's separation from service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
military service, and schizophrenia may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002) (a psychosis may 
be presumed to have been incurred in or aggravated by service 
if manifested to a compensable degree within a year of 
separation from service).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

The veteran contends that his psychiatric disability had its 
onset during service.  For the reasons that follow, the Board 
finds that service connection for a psychiatric disability is 
not warranted.

The veteran's service medical records show that, in March 
1973, complaints of nervousness and insomnia were noted.  It 
was also noted that it was getting worse since his wife left.  
The remaining records - including entrance and separation 
examination reports - are negative for any reference to 
psychiatric problems.  

Thereafter, when the veteran applied for VA compensation 
benefits in January 1977, he noted problems associated with 
the right hand and arm, and hearing loss.  There was no 
mention of having had a psychiatric problem or treatment for 
it.  When examined by VA in May 1977, findings were negative 
for any complaints, symptoms, or diagnosis of a psychiatric 
disability.  

VA treatment reports show that, in April 1982, the veteran 
was seen with complaints of chronic alcohol abuse.  The 
diagnosis was acute adjustment reaction with depressed mood.  

Medical reports and a December 1994 entitlement decision from 
the Social Security Administration (SSA) were associated with 
the record in July 2001.  These reflect that the veteran was 
disabled due to a history of alcohol abuse and a bipolar 
disorder.  These records include a VA discharge summary 
indicating that the veteran was hospitalized from July 1993 
to August 1993, and discharge diagnoses included bipolar 
disorder, and schizophrenia versus possible organic 
hallucinations.  A statement from a private mental health 
therapist, dated in January 1994, indicates that the veteran 
was being evaluated for an affective disorder and was 
diagnosed with bipolar disorder.  A July 1998 private 
evaluation contained a diagnosis of manic bipolar disorder.  

Based on a review of the evidence, the record does not show 
that the veteran had any psychiatric problems until at least 
April 1982, when VA treatment records show that the veteran 
was found to have an acute adjustment reaction with depressed 
mood.  Moreover, it is not until at least July 1993 that the 
veteran was found to have bipolar disorder as well as 
suspected of having schizophrenia, as evidenced by VA 
hospitalization records.  The Board notes that these 
diagnoses come many years after separation from service.  In 
this regard, the statutory presumption of 38 C.F.R. § 3.307 
does not aid the veteran because no evidence has been 
submitted to show that schizophrenia was manifested to a 
compensable degree within a year of his separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).

In reaching this decision, the Board acknowledges the 
isolated complaint of nervousness in March 1973.  
Nevertheless, the medical evidence does not again reflect any 
similar complaint until many years after service.  Moreover, 
there is no evidence to show that any complaint in service is 
related to any current psychiatric disability.  None of the 
clinical assessments of record, including private and VA 
treatment records include a medical opinion that any 
currently diagnosed psychiatric disability is related to the 
March 1973 complaint in service or is in any way related to 
service.  In fact, the only link between service and 
psychiatric disability is found in the veteran's own 
contentions.

Regarding the veteran's contentions, while he is competent to 
provide information concerning the symptoms he currently 
experiences and has experienced since his separation from 
service, there is no indication that he is competent to 
comment upon diagnosis or time of onset of any particular 
disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for a psychiatric 
disability.  The absence of any illness shown at separation 
from service, one isolated complaint of nervousness in 
service, and the many post-service years without a showing of 
any psychiatric problems lead to the conclusion that any 
psychiatric disability the veteran may currently experience 
is not attributable to his military service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which it decided the claim and of the elements necessary 
to be granted the benefit sought.  This is evidenced by the 
rating action of March 2002 and statement of the case issued 
in January 2003, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran was 
notified by the RO in a June 2001 letter of changes brought 
about by the VCAA.  The record shows that the RO has notified 
the veteran of the evidence necessary to substantiate the 
claim, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence would be obtained by 
the veteran, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, the private and VA records 
identified by the veteran were obtained and the veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

Here, the Board finds that VA is not required to provide the 
veteran with a VA examination under the provisions of 
38 C.F.R. § 3.159(c)(4).  The record shows a single isolated 
complaint of "nervousness" in service, which may or may not 
imply a psychiatric complaint; a service separation 
examination showing no psychiatric abnormalities; and the 
passage of many years after service before any psychiatric 
diagnosis is entered.  Without any competent evidence that 
the claimed disability may be associated with a single in-
service complaint of nervousness or otherwise related to 
military service, the Board does not consider an examination 
or opinion necessary to make a decision in this case.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for a psychiatric disability is denied.


REMAND

The record reflects that, with respect to the 38 U.S.C. 
§ 1151 issue, the veteran's representative filed the 
veteran's VA Form 9, Appeal to Board of Veterans' Appeals, in 
September 2002.  The veteran's representative marked the form 
to indicate the veteran's desire for a hearing before a 
member of the Board at a local VA office.  Nevertheless, 
there is no evidence in the claims folders to indicate that 
the Travel Board hearing request has been scheduled or 
withdrawn by the veteran.  Since the Board may not proceed 
until the veteran is afforded the opportunity for such a 
hearing, see 38 U.S.C.A. § 7107(b) (West 2002), the case must 
be REMANDED to the RO for the following action: 

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare for 
the scheduled hearing.

After giving the veteran an opportunity to appear at a 
hearing before a Veterans Law Judge, the RO should return the 
claims folder to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



